Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Reasons for Allowance
Claim(s) 1-2, 4, 6-10, 12, 14-15 and 21-29 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for power adjustment in a wireless communication system. Each of independent claims, claim 1 (“A communication method”), claim 9 (“A communication apparatus”) and claim 23 (“A communication system”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A communication method, comprising:
obtaining, by a communication apparatus, from a base station, configuration information, wherein the configuration information comprises a configuration parameter of at least one secondary cell; 
setting, by the communication apparatus, an initial power adjustment value of the at least one secondary cell according to the configuration parameter of the at least one secondary cell in response to any secondary cell in a secondary cell group being activated, or the communication apparatus receiving a random access response message for a random access on any secondary cell in the secondary cell group, wherein the at least one secondary cell is subordinate to the secondary cell group; and 
controlling, by the communication apparatus, transmit power on the at least one secondary cell according to the initial power adjustment value of the at least one secondary cell; 
wherein the setting the initial power adjustment value of the at least one secondary cell according to the configuration parameter of the secondary cell comprises: setting, by the communication apparatus, an uplink shared channel initial power adjustment value fc(0)of a secondary cell where no random access is initiated in the secondary cell group, to zero.

Claim(s) 9 and 23 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) claims 1, 9 and 23 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411